Citation Nr: 0430920	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  02-17 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran had active service from February 1968 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the Albuquerque, New Mexico, Department of Veterans 
Affairs (VA) Regional Office (RO) which denied the claim of 
entitlement to service connection for PTSD.

This claim is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

In statements received in July 2001, October 2002, and 
November 2002, the veteran identified a stressor occurring 
during service which he believes supports the diagnosis of 
PTSD.  He reported that while he was stationed with 
Headquarters Company 34th EBC, 25th Infantry Division, he 
witnessed the killing and/or injuring of his company 
commander, first sergeant, and a radio operator when another 
radio operator threw a grenade into the commander's tent.  
However, an attempt to verify the veteran's alleged stressor 
through the U. S. Armed Services Center for Unit Records 
Research (CURR) has yielded no verification.  

CURR reported that VA provided insufficient specific stressor 
information to search the records for verification of the 
veteran's stressor.  CURR noted that the RO failed to provide 
a sixty day window to search, full names of casualties, et 
cetera.  It also noted that morning reports could be used to 
verify daily personnel actions, such as killed in action, 
wounded in action, missing in action, and that these should 
be obtained through the National Personnel Records Center 
(NPRC).  

The Board believes that additional development is required.  
The veteran alleges his PTSD is based on a stressor that is 
not linked to engaging in combat with the enemy.  He does 
allege an event which happened in Vietnam.  The DD 214 and 
service records indicate that he served for 10 months and 9 
days in Vietnam.  The veteran's military occupational 
specialty (MOS) was 12B30, combat engineer.  His stressor 
relates to the aforementioned "fragging" incident.  He 
arrived in Vietnam in April 1970 and left in February 1971.  
His service personnel records reflect that his MOS was 
changed from field wireman to combat engineer while he was in 
Vietnam, on November 15, 1970.  The veteran has stated that 
the incident occurred in 1970 when he had just been 
transferred from the radio work to the engineer unit.  He 
stated several times that it was about two days after the 
transfer.  His personnel records reflect that the transfer 
was November 15, 1970.  Thus, the 60 day window to be 
searched for verification of this event should center around 
that date and should be November 1, 1970, to December 31, 
1970.  The unit is the SO 319 HQ 34th Engr Bn (const) 1970.  
The RO should ask CURR to verify whether there was an 
incident consistent with that described by the veteran.  The 
RO should also attempt to obtain any available morning 
reports, as noted by CURR.  

Should the veteran's reported stressor be verified, a VA 
psychiatric examination would prove helpful in this case in 
order to determine whether a current diagnosis of PTSD is 
supported by a verified stressor.  Also, any updated 
treatment records from the VA medical center would be 
helpful.  

Accordingly, while the Board sincerely regrets the delay, the 
case must be REMANDED for the following actions:

1.  As noted above, CURR reported that 
morning reports could be used to verify 
daily personnel actions, such as killed 
in action, wounded in action, missing in 
action, and that these should be obtained 
through the National Personnel Records 
Center (NPRC).  Relevant morning reports 
should therefore be requested. 

2.  Make arrangements to obtain the 
veteran's updated psychiatric treatment 
records from the VAMCs in Clovis and 
Albuquerque, New Mexico, and Amarillo, 
Texas.

3.  Review the file and prepare a summary 
of the veteran's claimed stressors, to 
include those discussed in the body of 
this REMAND.  Specify the search period 
as a 60 day window around November 15, 
1970, for the SO 319 HQ 34th Engr Bn 
(const) 1970.  The summary and all 
associated documents should be sent to 
U.S. Armed Services Center for Research 
of Unit Records (CURR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  CURR 
should be requested to provide any 
information that might corroborate the 
veteran's alleged in-service stressor.  
Thereafter, the RO should prepare a 
memorandum describing which of the 
veteran's stressors have been verified 
and established as having occurred during 
military service.

4.  If, after the foregoing development 
has been accomplished, the veteran's 
reported stressor is verified, schedule 
him for a complete and thorough VA 
examination by a psychiatrist.

Prior to conducting the examination, the 
psychiatrist should be given a copy of 
this remand and the veteran's claims 
folder and should review the veteran's 
medical history, and the RO's memorandum 
detailing which stressors have been 
verified for purposes of this claim.  The 
diagnosis should be in accordance with 
the American Psychiatric Association's: 
Diagnostic and Statistical Manual of 
Mental Disorders-IV.  All necessary 
special studies or tests, including 
appropriate psychological testing and 
evaluation, is to be accomplished.

The examination report should reflect 
review of pertinent material in the 
claims folder.  The psychiatrist should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
veteran's psychiatric status.

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM- IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the veteran and 
established, based on the RO's 
memorandum, as having occurred during the 
veteran's active service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Stegall v. West, 
11 Vet. App. 268 (1998).  

6.  Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




